DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Cynthia L. Pillote on 01/20/2022.

Amendments to the claims: Claims 1, 5, 8, 12, 15-16, and 17, have been amended, as follows:

1.	(Currently Amended) A method for implementing a far-field speech function for a smart TV, wherein the method comprises:
a speech detecting unit including a microphone array located on the smart TV performing speech signal detection in real time; wherein the microphone array comprises a plurality of microphones each having an awakening function;
 AND gate architecture;
the speech detecting unit transmitting the obtained speech signal to the algorithm unit so that the algorithm unit performs arithmetic processing for the speech signal in a predetermined manner including echo removal, reverberation removal and sound source positioning, and sends a processed speech signal to a control system of the smart TV, to complete a corresponding control operation.

5.	(Currently Amended) A method for implementing a far-field speech function for a smart TV, wherein the method comprises:
an algorithm unit located on the smart TV obtaining an awakening signal sent from a microphone of a microphone array comprising a plurality of microphones each having an awakening function included in a speech detecting unit located on the smart TV, converting from a standby state into an activated state, the awakening signal being sent to the algorithm unit when the speech detecting unit performs speech signal detection in real time and detects an awakening word; wherein the plurality of microphones are connected to the algorithm unit with a distributed wired[[-]] AND gate architecture;
the algorithm unit obtaining a speech signal sent from the speech detecting unit and obtained by the speech detecting unit;


8.	(Currently Amended) A speech detecting unit of a smart TV, comprising:
a memory;
a microphone array comprising a plurality of microphones each having an awakening function;
a processor; and
a computer program which is stored on the memory and runs on the processor,
wherein the processor, upon executing the program, implements a method for implementing a far-field speech function, wherein the method comprises:
performing speech signal detection in real time with the microphone array;
upon detecting an awakening word by a microphone of the microphone array, the
microphone awakening an algorithm unit in a standby state; wherein the plurality of microphones are connected to the algorithm unit with a distributed wired[[-]] AND gate architecture;
transmitting the obtained speech signal to the algorithm unit so that the algorithm unit performs arithmetic processing for the speech signal in a predetermined manner including echo removal, reverberation removal and sound source positioning, and sends a processed speech signal to a control system of the smart TV, to complete a corresponding control operation.

12.	(Currently Amended) An algorithm unit of a smart TV, comprising:
a memory;
a processor; and
a computer program which is stored on the memory and runs on the processor,
wherein the processor, upon executing the program, implements a method for implementing a far-field speech function, wherein the method comprises:
obtaining an awakening signal sent from a microphone of a microphone array comprising a plurality of microphones each having an awakening function included in a speech detecting unit, converting from a standby state into an activated state, the awakening signal being sent to the algorithm unit when the speech detecting unit performs speech signal detection in real time and detects an awakening word; wherein the plurality of microphones are connected to the algorithm unit with a distributed wired[[-]] AND gate architecture;
obtaining a speech signal sent from the speech detecting unit and obtained by the speech detecting unit;
performing arithmetic processing for the speech signal in a predetermined manner including echo removal, reverberation removal and sound source positioning, and sends a processed speech signal to a control system of the smart TV, to complete a corresponding control operation.

15.	(Currently Amended) A system for implementing a far-field speech function for a smart TV, wherein the system comprises:

performing speech signal detection in real time;
upon detecting an awakening word by a microphone of the microphone array, the
microphone awakening an algorithm unit in a standby state; wherein the plurality of microphones are connected to the algorithm unit with a distributed wired[[-]] AND gate architecture;
transmitting the obtained speech signal to the algorithm unit so that the algorithm unit performs arithmetic processing for the speech signal in a predetermined manner including echo removal, reverberation removal and sound source positioning, and sends a processed speech signal to a control system of the smart TV, to complete a corresponding control operation; and 
the algorithm unit comprising a second memory, a second processor and a second computer program which is stored on the second memory and runs on the second processor, wherein the second processor, upon executing the second program, implements a second method for implementing a far-field speech function, wherein the second method comprises:
obtaining an awakening signal sent from the microphone of the speech detecting unit, converting from the standby state into the activated state, the awakening signal 
obtaining the speech signal sent from the speech detecting unit and obtained by the speech detecting unit;
performing arithmetic processing for the speech signal in a predetermined manner, and sends the processed speech signal to the control system of the smart TV, to complete the corresponding control operation.

16.	(Currently Amended) A non-transitory computer-readable storage medium on which a computer program is stored, wherein the program, when executed by a processor, implements a method for implementing a far-field speech function for a smart TV, wherein the method comprises:
a speech detecting unit including a microphone array on the smart TV performing speech signal detection in real time; wherein the microphone array comprises a plurality of microphones each having an awakening function;
upon detecting an awakening word by a microphone of the microphone array, the microphone awakening an algorithm unit located on the smart TV and being in a standby state; wherein the plurality of microphones are connected to the algorithm unit with a distributed wired[[-]] AND gate architecture;
the speech detecting unit transmitting the obtained speech signal to the algorithm unit so that the algorithm unit performs arithmetic processing for the speech signal in a predetermined manner including echo removal, reverberation removal and sound source positioning, and sends a processed speech signal to a control system of the smart TV, to complete a corresponding control operation.

17.	(Currently Amended) A non-transitory computer-readable storage medium on which a computer program is stored, wherein the program, when executed by a processor, implements a method for implementing a far-field speech function of a smart TV, wherein the method comprises:
an algorithm unit located on the smart TV obtaining an awakening signal sent from a microphone of a microphone array comprising a plurality of microphones each having an awakening function included in a speech detecting unit located on the smart TV, converting from a standby state into an activated state, the awakening signal being sent to the algorithm unit when the speech detecting unit performs speech signal detection in real time and detects an awakening word; wherein the plurality of microphones are connected to the algorithm unit with a distributed wired[[-]] AND gate architecture;
the algorithm unit obtaining a speech signal sent from the speech detecting unit and obtained by the speech detecting unit;
the algorithm unit performing arithmetic processing for the speech signal in a predetermined manner including echo removal, reverberation removal and sound source positioning, and sends a processed speech signal to a control system of the smart TV, to complete a corresponding control operation.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAFIZ E HOQUE whose telephone number is (571)270-1811.  The examiner can normally be reached on M-F 8-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ahmad Matar can be reached on (571)272-7488.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NAFIZ E HOQUE/
Primary Examiner, Art Unit 2652